 Case
Case   1:14-cv-08065-VEC Document
     1:14-cv-08065-RWS    Document77-2
                                   231-2Filed
                                           Filed 05/27/21Page
                                              01/10/18     Page
                                                              2141 of
                                                                   of 223
                                                                      8



                                THE CITY OF NEW YORK
                              OFFICE OF ADMINISTRATIVE
                                 TRIALS AND HEARINGS



        P R E S E N T:           FAYE LEWIS
                                 Administrative Law Judge




        In the matter of:

              DEPARTMENT OF INVESTIGATION,

                                        Petitioner,

                                                           Index No.
                                                           12-2038
                     - against -


              GEORGE AIRDAY,

                                        Respondent.




                       July 2, 2012

                       Office of Administrative Trials and Hearings
                       40 Rector Street
                       New York, New York 10006




                                                                            NYCE000463
 Case
Case   1:14-cv-08065-VEC Document
     1:14-cv-08065-RWS    Document77-2
                                   231-2Filed
                                           Filed 05/27/21Page
                                              01/10/18     Page
                                                              2152 of
                                                                   of 223
                                                                      8
                                                                               2

        A P P E A R A N C E S:


        MARJORIE LANDA, ESQ.
        BENET KEARNEY, ESQ.
        Attorney for the Petitioner
        Department of Investigation
        80 Maiden Lane
        New York, NY 10038

        STUART LONDON, ESQ.
        HOWARD STERNBACH, ESQ.
        Attorneys for the Respondent
        London and Worth
        111 John St., Suite 640
        New York, NY 10038




                                                                            NYCE000464
 Case
Case   1:14-cv-08065-VEC Document
     1:14-cv-08065-RWS    Document77-2
                                   231-2Filed
                                           Filed 05/27/21Page
                                              01/10/18     Page
                                                              2163 of
                                                                   of 223
                                                                      8
                                  I N D E X                                    3

        PETITIONER’S                                              VOIR
        WITNESS            DIRECT    CROSS    REDIR    RECROSS    DIRE




        RESPONDENT’S                                              VOIR
        WITNESS            DIRECT    CROSS    REDIR    RECROSS    DIRE




                                     E X H I B I T S


        ALJ                      DESCRIPTION               I.D.   IN EV.


        PETITIONER               DESCRIPTION               I.D.   IN EV.




        RESPONDENT               DESCRIPTION               I.D.   IN EV.




                                                                            NYCE000465
 Case
Case   1:14-cv-08065-VEC Document
     1:14-cv-08065-RWS    Document77-2
                                   231-2Filed
                                           Filed 05/27/21Page
                                              01/10/18     Page
                                                              2174 of
                                                                   of 223
                                                                      8
                                     PROCEEDINGS                                  4



 1                         ALJ LEWIS:       All right, we are on the record.

 2            This is a matter of the Department of Investigation

 3            against George Airday, OATH Index number 2038 of 2012.

 4            Today's date is July 2nd, 2012, and the time is

 5            approximately 2:30 in the afternoon.                This is Judge

 6            Lewis presiding over a conference.                Before I do

 7            anything else, let me ask the attorneys to please

 8            state your appearances for the record.

 9                         MS. MARJORIE LANDA:          Marjorie Landa, for the

10            Department of Investigation.

11                         ALJ LEWIS:       Okay.

12                         MS. BENET KEARNEY:          Benet Kearney, that's K-

13            E-A-R-N-E-Y, also with the Department of

14            Investigation.

15                         ALJ LEWIS:       Okay.

16                         MS. LANDA:       And with us as an observer is

17            John Margiada [phonetic]--

18                         ALJ LEWIS:       Okay.

19                         MS. LANDA:       --who's not a Department of

20            Investigation employee, but she's working with us--

21                         ALJ LEWIS:       Okay.

22                         MS. LANDA:       --on marshal matters.

23                         ALJ LEWIS:       Okay.

24                         MR. STUART LONDON:          Stuart London, for

25            George Airday, the Respondent.


                     Ubiqus/Nation-Wide Reporting & Convention Coverage
                       22 Cortlandt Street – Suite 802, New York, NY 10007
                     Phone: 212-227-7440 * 800-221-7242 * Fax: 212-227-7524


                                                                              NYCE000466
 Case
Case   1:14-cv-08065-VEC Document
     1:14-cv-08065-RWS    Document77-2
                                   231-2Filed
                                           Filed 05/27/21Page
                                              01/10/18     Page
                                                              2185 of
                                                                   of 223
                                                                      8
                                     PROCEEDINGS                                        5



 1                         MR. HOWARD STERNBACH:           Howard Sternbach,

 2            also for George Airday.

 3                         ALJ LEWIS:       Okay, thank you.         And both of

 4            you with London and Worth?

 5                         MR. LONDON:       Yes.

 6                         ALJ LEWIS:       Okay, very good.         All right,

 7            well it's my understanding that a resolution of this

 8            matter has been reached, which would permit a

 9            withdrawal of this case without prejudice.                      So, I'm

10            going to invite one of you, Ms. Landa--

11                         MR. LONDON:       Judge, I have spoken to my

12            client, George Airday, who was a marshal.                  Although

13            he's been stripped of his duties, he's still

14            technically a marshal under suspension.                  He

15            voluntarily and unequivocally consents to a voluntary

16            suspension of all his duties connected with being a

17            marshal until there has been a resolution of the

18            criminal matter, which is pending.                It's currently

19            pending August 7th for trial in Bronx criminal court,

20            and when that matter is disposed of, then the

21            Department of Investigation has the right to re-

22            calendar all three charges and proceed and go forward.

23                         Just so the court is aware, he has two cases

24            pending.     One is the assault in the third degree, the

25            second is a contempt charge.             And so the record is


                     Ubiqus/Nation-Wide Reporting & Convention Coverage
                       22 Cortlandt Street – Suite 802, New York, NY 10007
                     Phone: 212-227-7440 * 800-221-7242 * Fax: 212-227-7524


                                                                                   NYCE000467
 Case
Case   1:14-cv-08065-VEC Document
     1:14-cv-08065-RWS    Document77-2
                                   231-2Filed
                                           Filed 05/27/21Page
                                              01/10/18     Page
                                                              2196 of
                                                                   of 223
                                                                      8
                                     PROCEEDINGS                                  6



 1            clear, I think it would be important that both matters

 2            have been resolved criminally before we go forward in

 3            an OATH proceeding because both directly affect his

 4            ability to serve competently as a marshal.

 5                         ALJ LEWIS:       All right, so the voluntary

 6            suspension is really until there's a resolution of his

 7            criminal matters, plural.

 8                         MR. LONDON:       Correct.

 9                         ALJ LEWIS:       Correct, okay.        Ms. Landa?

10                         MS. LANDA:       Yes, that reflects the agreement

11            that we've reached.          It's without prejudice too, going

12            forward at the end of the criminal matter that is

13            pending in criminal court in the Bronx.

14                         ALJ LEWIS:       Okay.    If that is the case,

15            then, I will mark this as case settled.

16                         MS. LANDA:       Just one--

17                         ALJ LEWIS:       Yes?

18                         MS. LANDA:       --one further point is that

19            under the Civil Court Act, it says that the hearing

20            after we file the charges has to take place within 60

21            days, and I just want to note that there should be a

22            waiver of that 60 days.           We filed the charges, but it

23            says for good cause, that can be waived, the

24            stipulation, I believe, to be good cause.

25                         ALJ LEWIS:       Are you waiving--


                     Ubiqus/Nation-Wide Reporting & Convention Coverage
                       22 Cortlandt Street – Suite 802, New York, NY 10007
                     Phone: 212-227-7440 * 800-221-7242 * Fax: 212-227-7524


                                                                               NYCE000468
 Case
Case   1:14-cv-08065-VEC Document
     1:14-cv-08065-RWS    Document77-2
                                   231-2Filed
                                           Filed 05/27/21Page
                                              01/10/18     Page
                                                              2207 of
                                                                   of 223
                                                                      8
                                     PROCEEDINGS                                       7



 1                         MR. LONDON:       And we waive the 60-day

 2            requirement, of course.

 3                         ALJ LEWIS:       Okay.    All right, then.         We are

 4            concluded.      I am going to have the trial date vacated.

 5            I will get you both a transcript of this as soon as it

 6            comes back, which should be a couple of weeks.                   If you

 7            need it sooner, I can get you a disc, I think, okay?

 8            Thank you very much.

 9                         MR. LONDON:       Thank you.

10                         MS. LANDA:       Yeah, thank you very much.

11                         [END OF HEARING]




                     Ubiqus/Nation-Wide Reporting & Convention Coverage
                       22 Cortlandt Street – Suite 802, New York, NY 10007
                     Phone: 212-227-7440 * 800-221-7242 * Fax: 212-227-7524


                                                                                 NYCE000469
 Case
Case   1:14-cv-08065-VEC Document
     1:14-cv-08065-RWS    Document77-2
                                   231-2Filed
                                           Filed 05/27/21Page
                                              01/10/18     Page
                                                              2218 of
                                                                   of 223
                                                                      8
                                                                                 8

                               C E R T I F I C A T E



        I, Adrienne Kendrick certify that the foregoing transcript

        of proceedings in the New York City Office of

        Administrative Trials and Hearings, Department of

        Investigations v. George Airday, Index No. 12-2038 was

        prepared using standard electronic transcription equipment

        and is a true and accurate record of the proceedings.




        Signature

        Date __July 16, 2012___________________

        Pages __1 - 8__________________________




                     Ubiqus/Nation-Wide Reporting & Convention Coverage
                       22 Cortlandt Street – Suite 802, New York, NY 10007
                     Phone: 212-227-7440 * 800-221-7242 * Fax: 212-227-7524

                                                                              NYCE000470
